COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re M.T.A. Inc. dba Katy Depot, Iradj Farkooshi, Mahin
                            Farkooshi, Shagayegh Farkooshi, Flatonia Travel Plaza, Inc.,
                            and OGAB Investment, LLC

Appellate case number:      01-18-00197-CV

Trial court case number:    09-DCV-170326

Trial court:                268th District Court of Fort Bend County

      Richard L. Tate has filed a motion to withdraw as counsel for relator, OGAB
Investment, LLC. See TEX. R. APP. P. 6.5(a), (b). The motion is granted.
      Anil Ali has filed a Notice of Appearance and Designation of New Lead Counsel
for OGAB Investments, LLC. See id. 6.1(c).
      The Clerk of this Court is directed to note Richard L. Tate’s withdrawal as counsel
for OGAB Investment, LLC, and Anil Ali’s appearance as lead counsel for OGAB
Investment, LLC on the docket of this Court.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: September 18, 2018